      Case 2:15-cv-07133-CJB-JCW Document 128 Filed 01/30/19 Page 1 of 1



                              UNITED STATES DISTRICT COURT

                             EASTERN DISTRICT OF LOUISIANA

ANDREA TUCKER                                          )       CIVIL ACTION: 2:15-cv-7133
                                                       )
VERSUS                                                 )       SECTION: “J”
                                                       )
UNITECH TRAINING ACADEMY, ET AL                        )       MAGISTRATE: (2)
                                                       )
FILED:                         , 2018                  )
                                                       )                       CLERK OF COURT


                                        NOTICE OF APPEAL

       Please take notice that, plaintiff Andrea Tucker will file an appeal to the Fifth Circuit

Court of Appeal from the final judgment rendered by Judge Carl Barbier issued on January 18,

2019. Plaintiff seeks review on the grounds that the judgment is 1) Biased and prejudiced, 2)

plain error, 3) manifest error, 4) constitutional error, 5) fraud and fraud on the court.

       In addition, plaintiff seeks recusal of Judge Carl Barbier pursuant to 28 U.S.C. §§§ 144,

453, and 455(a). The judgment is contrary to the facts, law and evidence of the case, and this

appeal is timely filed for purpose of appeal. This appeal is taken as a matter of right, and is not

frivolous.

                                                        Respectfully Submitted,

                                                         s/ Lena Rachal Hinton
                                                        LENA RACHAL HINTON
                                                        LSBA #32875
                                                        2528 Tulane Avenue
                                                        New Orleans, Louisiana 70119
                                                        (504) 298-2203
                                                       lenahintonesquire@gmail.com
